Citation Nr: 0826048	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  06-32 987	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include asthma, chronic obstructive pulmonary disease 
(COPD), and bronchitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel 


INTRODUCTION

The veteran served on active duty from January 1984 to June 
1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The case was most recently certified to the Board 
by the Reno, Nevada RO.  

The veteran requested a hearing before a member of the Board 
at the RO.  That hearing was scheduled for March 2007; 
however, the veteran failed to report without good cause.  


FINDING OF FACT

The probative evidence establishes that the veteran's current 
respiratory disorder is not related to service. 


CONCLUSION OF LAW

Respiratory disorder, to include asthma, COPD, and 
bronchitis, was not incurred in or aggravated by service. 38 
U.S.C.A. § 1131 (West & Supp. 2007); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247 (1999).  

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The veteran contends he has a respiratory disorder due to his 
bronchitis in service, therefore, service connection is 
warranted. In his June 2004 formal claim, the veteran 
describes his disability as respiratory problems that started 
in Okinawa. The disability began in "85".  He further 
stated respiratory problems continued in "29 palms" and he 
again dated the disability in "85."  The only treatment he 
listed was his in-service treatment.  The veteran stated he 
did not seek private medical treatment. 

A review of the veteran's service treatment records indicates 
he was treated for bronchitis in June 1984 and again in 
August 1984.  In May 1985 he was treated for chest 
congestion; the entry noted his past medical history of 
bronchitis and that he smoked one pack a day.  The assessment 
was an upper respiratory infection.  A January 1986 entry 
referenced treatment for pneumonia, though by an April 1986 
examination, his lungs were clear.  His discharge medical 
examination, dated May 1986, indicated he smoked 3/4 of one 
pack of cigarettes per day.  The chest x-ray was considered 
to be within normal limits.  There were no defects or 
diagnoses noted.  

There is evidence of a current diagnosis of respiratory 
disorder.  During an August 2004 health screening at the 
Colorado Springs, Colorado VA facility, the veteran's primary 
complaint was asthma.  He stated he has smoked a pack of 
cigarettes a day for twenty years, that he developed asthma 
in "84 or 85" and that he had about 10 asthma attacks a 
year.  The examining physician acknowledged the veteran had 
asthma, though the doctor noted there was no shortness of 
breath, no cough or hemopytsis and during the chest exam, 
there was good air movement.  
           
In a November 2005 statement, the VA physician who conducted 
the August 2004 screening stated that the only information he 
had concerning the onset of the veteran's asthma is the 
veteran's report that he "thought" he had asthma since 1984 
or 1985 and those dates correspond to his dates in service.  
Thus, the physician stated that it is as likely as not that 
the veteran's asthma did start during service.  

The veteran had a VA respiratory examination in August 2006.  
The examining VA physician noted that the veteran's episodes 
of asthma by his own history were brought on by irritants, 
specifically the construction business in which the veteran 
had worked as a carpenter, and also by allergens, as his 
worst episodes occurred in the spring and fall.  The veteran 
had radiographic evidence of emphysema.  The doctor 
recommended decreasing exposure to irritants (dust, fumes), 
allergy testing, and that the veteran stop smoking.  The 
doctor diagnosed the veteran's respiratory problem as mild 
COPD and mild irritant/allergy induced asthma.  The report 
did not state whether the doctor had reviewed the veteran's 
claim file, so the RO sought an additional medical opinion as 
to whether the veteran had any residual chronic respiratory 
disability associated with his military service.  

In December 2006, another doctor reviewed the August 2006 
examination, the veteran's outpatient treatment records at 
the Colorado Springs VA facility, and his service treatment 
records.  That physician opined that the veteran's 
symptomatology was more compatible with a diagnosis of the 
chronic bronchitis of smokers with COPD than with a 
progressive asthma.  This physician specifically noted that 
"acute bronchitis in the military is not a precursor to 
later development of asthma."  Further, "continued smoking 
and development of chronic bronchitis from tobacco irritants 
is more likely the cause of this veteran's pulmonary problems 
than the acute episodes requiring treatment while on active 
duty in the 1980's."   

The Board notes that factors for assessing the probative 
value of a medical opinion include the physician's access to 
the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444 (2000).  In 
this case, the Board notes that the VA physician who rendered 
the December 2006 opinion considered the pertinent service 
treatment records, outpatient VA records and examination 
results prior to rendering the medical opinion that the 
veteran's asthma was more likely a result of his smoking, the 
presence of tobacco irritants, and other lifestyle choices 
than the veteran's in-service treatment for bronchitis.  The 
VA physician who offered the December 2005 statement that the 
veteran's asthma started in service stated that he did so 
because the veteran told him it began in 1984 or 1985 and 
those dates corresponded to his dates of service.  Though 
this examining physician in this August 2004 screening 
reached an "as likely as not" conclusion, the Board gives 
the opinion as to etiology little weight as the physician 
reached this conclusion because the veteran gave him those 
dates.  Evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by that examiner, is of limited probative value.  See 
LeShore v. Brown, 8 Vet. App. 406 (1995).  Significantly, at 
the time of the rendering of the aforementioned medical 
opinion, there is no indication that this doctor had access 
to the veteran's service treatment records.

The veteran's own implied assertions that his current 
respiratory disorder is related to his bronchitis treatments 
nearly eighteen years earlier in service are acknowledged, 
however they are afforded no probative weight in the absence 
of evidence that the veteran has the expertise to render 
opinions about medical matters.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

The Board notes there was no diagnosis of a respiratory 
disorder for nearly eighteen years after service.  A 
significant lapse in time between service and post-service 
medical treatment may be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).

In this case, the preponderance of the evidence of record is 
against the veteran's claim for service connection for a 
respiratory disorder.  Therefore, the benefit-of-the-doubt 
rule is not applicable.  Gilbert, 1 Vet. App. at 49.  The 
appeal is denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  Although the pre-adjudication 
notice did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim, such error was harmless given that service 
connection is being denied, and hence no rating or effective 
date will be assigned with respect to this claimed condition.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006)

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claim and the duty to assist 
requirements have been satisfied.  All available service 
treatment records and VA treatment records, including those 
from Colorado, were obtained and associated with the claim 
file.  There is no identified relevant evidence that has not 
been accounted for.  The veteran was afforded a VA 
examination in August 2006 and a VA medical opinion was 
obtained in December 2006. 

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

ORDER


Entitlement to service connection for a respiratory disorder 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


